Citation Nr: 1136930	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served in the Louisiana Army National Guard from September 1979 to July 1980, with a period of active duty for training from March 1980 to July 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decisional letter of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

In the Veteran's November 2007 VA Form 9, substantive appeal, he requested a hearing before the Board.  In subsequent correspondence, also received in November 2007, he cancelled the request for a hearing before the Board and instead requested a local hearing before a Decision Review Officer (DRO) at the RO.  Such a hearing was scheduled for September 17, 2008.  In a May 2009 letter, the Veteran's representative explained that after reviewing the claims file with the Veteran at a meeting conducted prior to the September 2008 DRO hearing, he "continue[d] to disagree with the denial of service connection for bilateral hearing loss, [but] he [did] not desire any type of personal hearing."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply to the Veteran's claim to reopen a claim of service connection for bilateral hearing loss.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was provided a VCAA notice letter in April 2007.  A close review of this letter finds that it does not comply with Kent, and is inadequate.  Specifically, rather than explaining the basis for the previous denial of service connection for bilateral hearing loss in August 2004, the letter simply instructs him to "refer to [his] copy of the Rating Decision sent on 08/19/2007 for the reason for [his] denial."  In addition to providing the wrong date for the prior rating decision, such a statement does not properly notify the Veteran of the basis for the previous denial of service connection for bilateral hearing loss in August 2004, or of the evidence necessary to reopen such a claim.  There is no other communication to the Veteran from the RO providing the specific notice required by Kent, and he is prejudiced by not receiving proper VCAA notice.

Also, in August 2007 the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for three of his former healthcare providers (Drs. R.M., C.M., and R.) and requested that records from 2003 - 2005 be obtained.  In the October 2007 statement of the case (SOC), it was determined that such records need not be obtained because they were "considered in [the] previous decision."  However, on close review of the prior August 2004 rating decision, the Board notes that although treatment records from Drs. R.M., C.M., and R., were associated with the record at that time and considered, such treatment records addressed an earlier period of time.  As the Veteran has indicated he received additional treatment from the same providers, and that records of such treatment would be pertinent to his claim of service connection for bilateral hearing loss, they must be obtained.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the Veteran a letter providing him the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to specifically include the reasons and bases for his previous denial (in August 2004) of service connection for bilateral hearing loss, and what evidence would be considered new and material.  The Veteran should have ample opportunity to respond.

2. 	The RO should also ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including 2003 to 2005 private treatment records from Drs. R.M., C.M., and R.

3. 	The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

